Order entered October 18, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00075-CR

                                  UZO E. AWA, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 4
                                  Dallas County, Texas
                         Trial Court Cause No. MB-1434546-E

                                          ORDER
       The State’s motion to extend the time for filing a brief is GRANTED. The State’s brief,

received on October 16, 2017, is ORDERED filed as of the date of this order.


                                                    /s/   DAVID L. BRIDGES
                                                          PRESIDING JUSTICE